UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1982


WADDELL MCCOLLUM; LENA MCCOLLUM,

                    Plaintiffs - Appellants,

             v.

HUBERT PETERKIN; TIMOTHY RUGG; SAMUEL MORANT; TIMOTHY
KAVANAUGH; STANLEY DAVIS; HOKE COUNTY; JOHN DOE #1; JOHN
DOE #2; JOHN DOE #3; JOHN DOE #4; JOHN DOE #5,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cv-00965-WO-JLW)


Submitted: February 27, 2019                                       Decided: May 1, 2019


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Waddell McCollum, Lena McCollum, Appellants Pro Se. Bradley O. Wood, WOMBLE
BOND DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Waddell and Lena McCollum appeal the district court’s order denying relief on

their complaint asserting claims under 42 U.S.C. § 1983 (2012), and related state law

claims. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. McCollum v. Peterkin, No. 1:17-cv-

00965-WO-JLW (M.D.N.C. July 3 & July 27, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2